          Case 1:17-cv-01124-JKB Document 84 Filed 07/17/20 Page 1 of 5



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                        NORTHERN DIVISION


  KURT EICHENWALD,                                   )
                                                     )
          Plaintiff,                                 )
                                                     )
          v.                                         )       No. 17-cv-01124-JKB
                                                     )
  JOHN RIVELLO                                       )
                                                     )
          Defendant.                                 )
                                                     )

      ORDER REGARDING CONFIDENTIALITY OF DISCOVERY MATERIAL


        This order shall govern the production of any discovery material in this case which the

 parties designate as confidential;

       Accordingly, it is this 17th day of July , 2020 by the United States District

       Court for the District of Maryland, ORDERED:

       1. Designation of Discovery Materials as Confidential. All documents produced in the

course of discovery, all Answers to Interrogatories, all Answers to Requests for Admission, all

Responses to Requests for Production of Documents, and all deposition testimony and deposition

exhibits shall be subject to this Order concerning confidential information, as set forth below:

       (a) The designation of confidential information shall be made by placing or affixing on

       the document, in a manner which will not interfere with its legibility, the word

       “CONFIDENTIAL.” One who provides material may designate it as “CONFIDENTIAL”

       only when such person in good faith believes it contains sensitive personal information,

       trade secrets or other confidential research, development, or commercial information

       which is in fact confidential. A party shall not routinely designate material as
  Case 1:17-cv-01124-JKB Document 84 Filed 07/17/20 Page 2 of 5



“CONFIDENTIAL,” or make such a designation without reasonable inquiry to determine

whether it qualifies for such designation. Except for documents produced for inspection

at the party’s facilities, the designation of confidential information shall be made prior to,

or contemporaneously with, the production or disclosure of that information. In the event

that documents are produced for inspection at the party’s facilities, such documents may

be produced for inspection before being marked confidential. Once specific documents

have been designated for copying, any documents containing confidential information

will then be marked confidential after copying but before delivery to the party who

inspected and designated the documents. There will be no waiver of confidentiality by

the inspection of confidential documents before they are copied and marked confidential

pursuant to this procedure.

(b) Portions of depositions of a party’s present and former officers, directors, employees,

agents, experts, and representatives shall be deemed confidential only if they are

designated as such when the deposition is taken or within seven business days after

receipt of the transcript. Any testimony which describes a document which has been

designated as “CONFIDENTIAL,” as described above, shall also be deemed to be

designated as “CONFIDENTIAL.”

(c) Information or documents designated as confidential under this Order shall not be

used or disclosed by the parties or counsel for the parties or any persons identified in

subparagraph (d) below for any purposes whatsoever other than preparing for and

conducting the litigation in which the information or documents were disclosed

(including appeals). The parties shall not disclose information or documents designated

as confidential to putative class members not named as plaintiffs in putative class
  Case 1:17-cv-01124-JKB Document 84 Filed 07/17/20 Page 3 of 5



litigation unless and until one or more classes has/have been certified.

(d) The parties and counsel for the parties shall not disclose or permit the disclosure of

any documents or information designated as confidential under this Order to any other

person or entity, except that disclosures may be made in the following circumstances:

       (i) Disclosure may be made to counsel and employees of counsel for the parties

       who have direct functional responsibility for the preparation and trial of the

       lawsuit. Any such employee to whom counsel for the parties makes a disclosure

       shall be provided with a copy of, and become subject to, the provisions of this

       Order requiring that the documents and information be held in confidence.

       (ii) Disclosure may be made only to employees of a party required in good faith to

       provide assistance in the conduct of the litigation in which the information was

       disclosed.

       (iii) Disclosure may be made to court reporters engaged for depositions and those

       persons, if any, specifically engaged for the limited purpose of making

       photocopies of documents. Prior to disclosure to any such court reporter or person

       engaged in making photocopies of documents, such person must agree to be

       bound by the terms of this Order.

       (iv) Disclosure may be made to consultants, investigators, or experts (hereinafter

       referred to collectively as “experts”) employed by the parties or counsel for the

       parties to assist in the preparation and trial of the lawsuit. Prior to disclosure to

       any expert, the expert must be informed of and agree in writing to be subject to

       the provisions of this Order requiring that the documents and information be held

       in confidence.
           Case 1:17-cv-01124-JKB Document 84 Filed 07/17/20 Page 4 of 5



         (e) Except as provided in subparagraph (d) above, counsel for the parties shall keep all

         documents designated as confidential which are received under this Order secure within

         their exclusive possession and shall take reasonable efforts to place such documents in a

         secure area.

         (f) All copies, duplicates, extracts, summaries, or descriptions (hereinafter referred to

         collectively as “copies”) of documents or information designated as confidential under

         this Order or any portion thereof shall be immediately affixed with the word

         “CONFIDENTIAL” if that word does not already appear.

         2. Confidential Information Filed with Court. To the extent that any materials subject to

this Confidentiality Order (or any pleading, motion, or memorandum disclosing them) are

proposed to be filed or are filed with the Court, those materials and papers, or any portion thereof

which discloses confidential information, shall be filed under seal (by the filing party) with the

Clerk of the Court with a simultaneous motion pursuant to L.R. 104.13(c) (hereinafter the

“Interim Sealing Motion”), in accordance with the current version of the Court’s Electronic

Filing Requirements and Procedures for Civil Cases. The Interim Sealing Motion shall be

governed by L.R. 105.11. Even if the filing party believes that the materials subject to the

Confidentiality Order are not properly classified as confidential, the filing party shall file the

Interim Sealing Motion; provided, however, that the filing of the Interim Sealing Motion shall be

wholly without prejudice to the filing party’s rights under paragraph (4) of this Confidentiality

Order.

         3. Party Seeking Greater Protection Must Obtain Further Order. No information may be

withheld from discovery on the ground that the material to be disclosed requires protection

greater than that afforded by paragraph (1) of this Order unless the party claiming a need for
             Case 1:17-cv-01124-JKB Document 84 Filed 07/17/20 Page 5 of 5



greater protection moves for an order providing such special protection pursuant to Fed. R. Civ.

P. 26(c).

        4. Challenging Designation of Confidentiality. A designation of confidentiality may be

challenged upon motion. The burden of proving the confidentiality of designated information

remains with the party asserting such confidentiality. The provisions of Fed. R. Civ. P. 37(a)(5)

apply to such motions.

        5. Return of Confidential Material at Conclusion of Litigation. At the conclusion of the

litigation, all material treated as confidential under this Order and not received in evidence shall

be returned to the originating party. If the parties so stipulate, the material may be destroyed

instead of being returned. The Clerk of the Court may return to counsel for the parties, or

destroy, any sealed material at the end of the litigation, including any appeals.



Date:       July 17, 2020                                      /s/
                                              Beth P. Gesner
                                              Chief United States Magistrate Judge
